—In an action to foreclose a mortgage, the defendant Rhoda Rand appeals from an order of the Supreme Court, Suffolk County (Oshrin, J.), dated July 8, 1992, which, inter alia, granted summary judgment to the plaintiff and appointed a Referee to compute the amount due.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff established prima facie entitlement to summary judgment in its action to foreclose on the appellant’s mortgage by offering by proof of the mortgage, as well as the appellant’s failure to make the monthly mortgage payments (see, European Am. Bank v Strab Constr. Corp., 196 AD2d 479; Silber v Muschel, 190 AD2d 727). Accordingly, to preclude the plaintiff from foreclosing on the mortgage, it became incumbent upon the appellant to establish, by admissible evidence, that a triable issue of fact existed (see, Faustini v Darth Provisions Co., 131 AD2d 809). However, the appellant failed to raise any triable issue of fact to prevent foreclosure. Accordingly, summary judgment was properly granted. Mangano, P. J., Thompson, Joy and Friedmann, JJ., concur.